SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported) March 6, 2008 Crystal River Capital, Inc. (Exact Name of Registrant as Specified in itsCharter) Maryland (State or Other Jurisdiction of Incorporation) 001-32958 20-2230150 (Commission File Number) (I.R.S. Employer Identification No.) Three World Financial Center, 200 Vesey Street, 10th Floor New York, New York 10281-1010 (Address of Principal Executive Offices) (Zip Code) (212) 549-8400 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02 Results of Operations and Financial Condition. On March 6, 2008, Crystal River Capital, Inc. (the “Company”) issued a press release reporting the financial results for its fiscal quarter and full year ended December 31, 2007. A copy of the press release is attached to this Current Report on Form 8-K (“Current Report”) as Exhibit99.1 and is incorporated herein by reference solely for purposes of this Item2.02 disclosure. The information in Item2.02 of this Current Report, including Exhibit99.1 attached hereto, is being furnished and shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of such section. The information in Item2.02 of this Current Report, including Exhibit99.1, shall not be incorporated by reference into any filing under the Securities Act of 1933, as amended (the “Securities Act”), or the Exchange Act, regardless of any incorporation by reference language in any such filing. Item7.01 RegulationFD Disclosure. A copy of the Company’s letter to stockholders for the year ended December 31, 2007 is attached to this Current Report as Exhibit99.2 and is incorporated herein solely for purposes of this Item 7.01 disclosure. The Company will post this letter on its website at www.crystalriverreit.com immediately after the filing of this Form 8-K. The information in Item7.01 of this Current Report, including Exhibit99.2 attached hereto, is being furnished and shall not be deemed “filed” for purposes of Section18 of the Exchange Act, or otherwise subject to the liabilities of such section. The information in Item7.01 of this Current Report, including Exhibit99.2, shall not be incorporated by reference into any filing under the Securities Act or the Exchange Act, regardless of any incorporation by reference language in any such filing. This Item7.01 of this Current Report will not be deemed an admission as to the materiality of any information in this Item7.01 of this Current Report that is required to be disclosed solely by RegulationFD. Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit Number Description 99.1 Press Release, dated March 6, 2008, entitled “Crystal River Reports Fourth Quarter and Full Year 2007 Financial Results.” 99.2 Letter to Stockholders for the Year Ended December 31, 2007 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Crystal River Capital, Inc. March 6, 2008 By: /s/ Clifford Lai Name: Clifford E. Lai Title: President and Chief Executive Officer 2 EXHIBIT INDEX Exhibit 99.1 Press release, dated March 6, 2008, entitled “Crystal River Reports Fourth Quarter and Full Year 2007 Financial
